DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

it begins with a phrase that can be implied (“Provided is”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2, “the socket” lacks proper antecedent basis.
Claim 6, line 1, “the socket” lacks proper antecedent basis.
Claim 9, lines 1-2, it is unclear how “a plurality of hoses” relates to the “a plurality of hoses” recited in claim 1.  
Claim 9, line 4, “the plug” lacks proper antecedent basis.
Claim 10, line 3, “the socket” lacks proper antecedent basis.
Claim 10, line 4, “the plug” lacks proper antecedent basis.

Claim 12, line 3, “the plug” lacks proper antecedent basis.
Claim 16, line 4, each instance of “the plug” lacks proper antecedent basis.
The foregoing 112(b) rejections make understanding the metes and bounds of the affected claims difficult, and therefore, in the following art rejections, claims 4, 6 and 9-16 have been interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miros (US 6,871,878).
As to claim 1, Miros discloses a connector assembly for hose connection of a hot water mat, comprising:  a plurality of sockets (140, 150, 160) connected to a plurality of hoses (147, 157, 167) through which hot to support the plurality of sockets so as to have a degree of freedom.

As to claim 2, Miros discloses the connector assembly of claim 1, wherein the clips include an upper clip (101) provided on a circumference of an upper outer surface of the plurality of sockets and a lower clip (111) provided on a circumference of a lower outer surface of the plurality of sockets and coupled to the upper clip.  Refer to Figs. 1, 5 and 6.

As to claim 3, Miros discloses the connector assembly of claim 2, wherein an upper support groove is formed in the upper clip and supports the upper outer surface of the plurality of sockets with a clearance, and a lower support groove is formed in the lower clip and supports the lower outer surface of the plurality of sockets with a clearance (as seen in Figs. 1, 5 and 6 via apertures and recesses in and between the portions 101, 111).

As to claim 4, Miros discloses the connector assembly of claim 1, wherein a support protrusion (252) is formed on an outer surface of the 

As to claim 5, Miros discloses the connector assembly of claim 2, further comprising an upper cover (100) configured to cover the upper clip and an upper portion of the socket, and a lower cover (110) configured to cover the lower clip and a lower portion of the socket, and coupled to the upper cover.

As to claim 6, Miros discloses the connector assembly of claim 5, wherein one side portion of the socket is mounted on an inner surface of a hole formed in one side portion of the lower cover (110) with a clearance.  Refer to Figs. 1 and 6.

As to claim 7, Miros discloses the connector assembly of claim 5, wherein a first attachable/detachable groove and a first attachable/detachable protrusion, which are detachably formed on the upper clip and the upper cover at positions corresponding to each other, are inserted into and coupled to each other.  Refer to Figs. 6 and 7.

8, Miros discloses the connector assembly of claim 5, wherein a second attachable/detachable groove and a second attachable/detachable protrusion, which are detachably formed on the lower clip and the lower cover at positions corresponding to each other, are inserted into and coupled to each other.  Refer to Figs. 6 and 7.

As to claim 9, as best understood, Miros discloses the connector assembly of claim 1, wherein a plurality of plugs (male connectors insertable into the sockets 140, 150, 160) connected to a plurality of hoses (147, 157, 167), through which the hot water is supplied and returned, are detachably inserted into and assembled to the sockets, and further comprising a separating and coupling device (250, or 250/200) which is held by the plug when the sockets and the plugs are assembled to each other and releases the holding state with the plugs when the sockets and the plugs are separated from each other.  Refer to col. 8, l. 1 - col. 9, l. 30.

As to claim 10, as best understood, Miros discloses the connector assembly of claim 9, wherein the separating and coupling device includes a pushing portion (252), and a locking portion extending from the pushing portion, provided to be lifted or lowered through the socket, and formed with a hole (latch aperture) through which one side portion of the plug passes.

11, as best understood, Miros discloses the connector assembly of claim 10, wherein the locking portion is inserted into a guide groove, which is formed in the socket, with a clearance so that the plurality of sockets are supported with a degree of freedom.  Refer to col. 8, l. 1 - col. 9, l. 30.

As to claim 12, as best understood, Miros discloses the connector assembly of claim 11, wherein when the pushing portion is moved upward, a lower end portion of the locking portion positioned at a bottom of the hole is held by a holding groove formed on an outer surface of the plug to maintain a state in which the sockets and the plugs are assembled to each other, and when the pushing portion is moved downward, the lower end portion of the locking portion is moved to an outside of the holding groove so that the sockets and the plugs are in a detachable state.  Refer to col. 8, l. 1 - col. 9, l. 30.

As to claim 13, as best understood, Miros discloses the connector assembly of claim 12, wherein the pushing portion is supported by an elastic member (spring) so as to receive an elastic force in an upward direction, and a step is formed in the pushing portion to limit an upward movement range of the pushing portion while moving upward by being held by a holding protrusion formed in the guide groove formed at one side of the sockets.

14, as best understood, Miros discloses the connector assembly of claim 13, wherein the pushing portion is supported by the elastic member so as to receive the elastic force in the upward direction, and the pushing portion is held by the upper cover while moving upward so that the upward movement range of the pushing portion is limited.  Refer to col. 8, l. 1 - col. 9, l. 30.

As to claim 15, as best understood, Miros discloses the connector assembly of claim 13, wherein an inclined surface is formed on the lower end portion of the locking portion, and when the sockets and the plugs are assembled to each other, the outer surface of the plug is moved along the inclined surface and the lower end portion of the locking portion is moved upward by the elastic force of the elastic member and held by the holding groove.  Refer to col. 8, l. 1 - col. 9, l. 30.

As to claim 16, as best understood, Miros discloses the connector assembly of claim 1, wherein a plurality of plugs (male connectors) connected to a plurality of hoses (147, 157, 167) through which the hot water is supplied and returned are detachably inserted into and assembled to the sockets, and when the sockets and the plugs are assembled to each other, the socket connected to the plug is displaced in a direction parallel to 

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miros et al (US 7,731,244) discloses a make-break connector assembly with opposing latches.
Miyajima et al (US 7,464,966) discloses pipe mounting assembly comprising upper and lower clips.
Lewis et al (US 9,388,929) discloses a latching connector for coupling a plurality of hoses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679